Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-7 are now pending in the application under prosecution and have been examined. Claim 4 has been canceled.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. The first instance of “I/O” should be spelled out for clarity.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-7 are is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claims 1 and 7, they are rejected because the applicant has provided evidence that the applicant intends of “a controller, data processing such as a complex arithmetic operation and transmission/reception of information [0003]. Such method features non-statutory matter as it is not unclear whether the method is necessarily tied to or processed by any computer hardware, thereby defining a statutory process. In this instance, according to the features recited in claims 1 and 7, it is not clear that the claimed recited program is supported by hardware.
 [0021] 
(1-2) Example of Functional Configuration According to First Embodiment 
Fig. 2 shows an example of a functional configuration of the controller 101 and the like according to the first embodiment. The controller 101 shares control information including information of I/O resources between a control program that implements predetermined control and an external system. The control program is, for example, a program constituting a control system or a social infrastructure system, and executes sequence control or motion control.  Meanwhile, a data processing program implements a complex arithmetic operation, and transmits/receives data to/from an external system such as a supervisory control system (SCADA), a manufacturing execution system (MES), and a cloud system. The control program and the data processing program can execute read-in and write-in of shared resources memorized in a shared memory 110 respectively at an arbitrary cycle.

According to above recitation, claims 1-3 and 5-7 are directed to software per se, is on-statutory; as there is no hardware recited to support the program.

 In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (en banc). A statutory process must (1) be "tied" to another statutory class (such as a machine) or (2) "transform" underlying subject matter (such as an article or materials) to a different state or thing. Id. Since the instantly claimed method does not appear to satisfy either requirement, the method is not a "process" within the meaning of § 101.

Claims 1 and 7 are directed to “a simulation method of a simulation device for executing simulation of a first function and a second function that are similar to each other …”. The claimed system features elements which could be intangible or elements that are not described in any form of hardware or computer hardware component or processor. The claimed, “control program” fails to fall with one of four statutory categories of invention, process, machine, manufacture and composition, and is software per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2005/0086447 (Miyamoto et al).
With respect to claim 1, Miyamoto teaches controller comprising: a control program that executes predetermined control (program and apparatus to control access rights); a data processing program that executes data processing (security access control apparatus for reliably blocking information leaks via access control); a shared memory that stores shared resources separately accessed by the control program and the data processing program (storing, for each user, access right information indicating access rights on each of said resources); an access right management unit that manages access right information related to an access right to the shared memory by the control program and the data processing program (matching information is created in the same manner based on access right information extracted at a time of setting a use restriction table) [Par. 0038-0039]; and an arbitration unit that determines whether there is an access right to the shared memory based on the access right information when the shared memory is accessed by the data processing program and permits access to the shared memory only in a case where there is an access right to the shared memory (the security control extracts matching information based on the login user name to detect validly of the retrieved access right information, checks the access right information by using the matching information to see access right is to be allowed or restricted) [Par. 0039-0043; Par. 0061-0064]; wherein the access right is set as a default access right related to the access right information such that only read-out of I/O data from the shared memory by the data processing program is permitted, and the data processing program executes an arithmetic operation based on a value that is the I/O data read out from the shared memory based on the access right or a value of a parameter actually used in the control program acquired from the control program, and transmits/receives data to/from an external system based on a result of the arithmetic operation, even though the data processing program is added after the control program is introduced (the security control apparatus watching and acquiring an access request for a resource from an operating system before operating the resource; uses log management module, based on access right information indicating access rights set for the user, to start, when each control module of the resource use restriction section detects that use restriction information on a corresponding resource indicates that a log of operations on the resource is required, and start in response to an access request (read/write request) for the drive, and restricts the use of the drive by reference to the use restriction information on the drive in the use restriction table; when access prohibition is set as a control type, both read and write requests are rejected; when permission is set, both read and write requests are allowed; and when read-only is set, only read requests are allowed and write requests are rejected) [Abstract; Par. 0062-0065; Par. 0042-0045].

With respect to claim 2, Miyamoto teaches controller, wherein a plurality of the shared resources are stored in the shared memory, and the access right management unit comprises: a read-in prohibited information table that manages shared resources in the plurality of shared resources in which read-in is prohibited; and a write-in permitted information table that manages shared resources in the plurality of shared resources in which write-in is permitted (the security control apparatus based on access right information indicating access rights set for the user, to start, when each control module of the resource use restriction section detects that use restriction information on a corresponding resource indicates that a log of operations on the resource is required, and start in response to an access request (read/write request) for the drive, and restricts the use of the drive by reference to the use restriction information on the drive in the use restriction table; when access prohibition is set as a control type, both read and write requests are rejected; when permission is set, both read and write requests are allowed; and when read-only is set, only read requests are allowed and write requests are rejected) [Abstract; Par. 0062-0065; Par. 0042-0045; Par. 0141-0143].

With respect to claim 3, Miyamoto teaches controller, wherein the control program and the data processing program execute read-in and write-in of the shared resources memorized in the shared memory respectively at an arbitrary cycle (the security control apparatus based on access right information indicating access rights set for the user, to start, when each control module of the resource use restriction section detects that use restriction information on a corresponding resource indicates that a log of operations on the resource is required, and start in response to an access request (read/write request) for the drive, and restricts the use of the drive by reference to the use restriction information on the drive in the use restriction table; when access prohibition is set as a control type, both read and write requests are rejected; when permission is set, both read and write requests are allowed; and when read-only is set, only read requests are allowed and write requests are rejected) [Abstract; Par. 0062-0065; Par. 0042-0045; Par. 0141-0143]..

With respect to claim 5, Miyamoto teaches controller, wherein the access right management unit manages the access right information in a development environment of the control program (access right information logging or storing, for each user, access right indicating access rights on each of said resources; and using matching information created in the same manner based on access right information extracted at a time of setting a use restriction table) [Par. 0038-0039].

With respect to claim 6, Miyamoto teaches controller, wherein the access right management unit performs management by attaching an electronic signature to the access right information (access right information logging or storing, for each user, access right indicating access rights on each of said resources; and using matching information created in the same manner based on access right information extracted at a time of setting a use restriction table) [Par. 0038-0039].

With respect to claim 7, Miyamoto teaches control system comprising: a controller comprising: a control program that executes predetermined control; a data processing program that executes data processing; a shared memory that stores shared resources accessed by the control program and the data processing program separately (program and apparatus to control access rights with security access control apparatus for reliably blocking information leaks via access control; logging or storing, for each user, access right information indicating access rights on each of said resources; and using matching information created in the same manner based on access right information extracted at a time of setting a use restriction table); an access right management unit that manages access right information related to an access right to the shared memory by the control program and the data processing program (security apparatus retrieving access right information for this user from an access right information file used for restrictions on each resource; when acquiring an access request, the apparatus extracts use restriction information on the resource specified by the access request from the use restriction table and restricts the use of the resource according to the use restriction information.) [Par. 0038-0039; Par. 0061-0064]; and an arbitration unit that determines whether there is an access right to the shared memory based on the access right information when the shared memory is accessed by the data processing program and permits access to the shared memory only in a case where there is an access right to the shared memory (the security control extracts matching information based on the login user name to detect validly of the retrieved access right information, checks the access right information by using the matching information to see access right is to be allowed or restricted) [Par. 0039-0043; Par. 0060-0063], wherein the access right is set as a default access right related to the access right information such that only read-out of I/O data from the shared memory by the data processing program is permitted, and the data processing program executes an arithmetic operation based on a value that is the I/O data read out from the shared memory based on the access right or a value of a parameter actually used in the control program acquired from the control program, and transmits/receives data to/from an external system based on a result of the arithmetic operation, even though the data processing program is added after the control program is introduced (the security control apparatus watching and acquiring an access request for a resource from an operating system before operating the resource; uses log management module, based on access right information indicating access rights set for the user, to start, when each control module of the resource use restriction section detects that use restriction information on a corresponding resource indicates that a log of operations on the resource is required, and start in response to an access request (read/write request) for the drive, and restricts the use of the drive by reference to the use restriction information on the drive in the use restriction table; when access prohibition is set as a control type, both read and write requests are rejected; when permission is set, both read and write requests are allowed; and when read-only is set, only read requests are allowed and write requests are rejected) [Abstract; Par. 0062-0065; Par. 0042-0045; Par. 0141-0143]; and a controller management device that displays an access right setting screen so as to input operation instructions to the access right management unit in the controller (access right information includes information displaying on display resources specifying at least access control to at least one out of printers, external storage media, shared storage media, and prescribed ports for communicating data) [Fig. 4; Par. 0076-0080].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,330,266 (Wang) teaching method for safe data storage comprising: hardware instructions received; the hardware instructions are analyzed; and if the hardware instructions are storage instructions, a target address in the storage instructions is modified to be the corresponding storage address in a storage apparatus.
 US 9,043,898 (Fok Ah Chuen et al) teaching access rights management system in which a mobile device may be allowed to access corporately held data in a flexible manner but in which the security and integrity of the data is maintained; the mobile device being provided with a rights adjustment module which modifies the access rights for locally stored corporate data in dependence on the connectivity of the mobile device with a corporate server.
Y. Hu, Y. Liu and W. Jing, "Design of SSCMP with Arbiter and Shared Data Memory Interrupt," 2007 International Symposium on High Density packaging and Microsystem Integration, 2007, pp. 1-4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136